DETAILED ACTION
This action is responsive to remarks and amendment filed on 8/13/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 7-13 and 16 are pending in this Office Action. Claims 1 and 12-13 are currently amended. Claims 2-6 and 14-15 are canceled. Claim 16 is newly added. Claims 1 and 12-13 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/13/2020 has been entered.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks & Arguments
Regarding the 101 abstract idea rejection of the independent claims:
Applicant argues that the claimed training of the machine learning model is not practically performed in the human mind, just like the training of the neural network with different training sets in the USPTO’s Example 39, hence does not fall within any category of judicial exception.
In response, the claimed training of the machine learning model, including monitoring a user input, and modifying stored weights, are mathematical elements and concepts which may be performed in a 
Applicant further argues that the Examiner’s measure of what constitutes integration into a practical application under Step 2A, Prong II is incorrect, because the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other, and should not be evaluated in a vacuum.
In response, the analysis was not performed in a vacuum. First the additional elements were identified, which are additional to the limitations directed to an abstract idea, and then these additional elements were analyzed to determine if they would incorporate the abstract idea into a practical application. It was found that the addition of elements “a processor”, “a memory” and “a non-transitory computer readable medium” amounted to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)). The addition of the steps of “storing…” “obtaining…” “obtaining…” “writing…” and “adding…” amounts to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), and these steps were further found under Step 2B to simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network, and storing and retrieving information in memory as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).
Applicant further argues that the claims reflect an improvement in computer functionality, in a specific application of machine learning via monitoring of user selection of descriptors presented via a user interface to improve the ranking of (and the future presentation of selection options to a user of) potential descriptors from model schema (the trained machine learning model) being applied to newly-ingested data, which greatly reduces the manual processing associated with ETL tasks in big data. Applicant cites Finjan, Core Wireless, Enfish and McRO as patent-eligible examples of improvements in computer functionality.
In response, the present claims recite an abstract idea without additional elements that would integrate the judicial exception into a practical application, nor additional elements that are sufficient to amount to significantly more than the judicial exception.

The disclosed invention in Core Wireless improves the efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data which can be accessed directly from the main menu. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” The instant claims merely outputs the selected descriptors in a user interface, and receives selection of a descriptor from the user interface, without any specific navigation nor display requirement.
The claims at issue in Enfish focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific type of data structure, i.e., a self-referential table for a computer database, designed to improve the way a computer carries out its basic functions of storing and retrieving data. Enfish, 822 F.3d at 1335-36. Examiner finds no parallel between the instant claims and the claims in Enfish, nor any comparable aspect in the instant claims that represents “an improvement to computer functionality.”
In the McRO decision, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The claimed method in McRO recited more than simply implementing a previous human technique on a computer, as the prior human technique did not use rules that evaluate sequences of multiple phonemes, the claimed technique is an improvement over the conventional human technique which is subjective. Applicant has not shown how the instant claims present unconventional rules such as those in McRO.
Hence the rejection of the claims under 35 USC 101 is maintained.

Regarding the 103 rejection of the claims:
Applicant amends independent claims 1, 12 and 13 to recite “the result of each executed vector comparison being a number…. the result of each executed semantic comparison being a number; ranking the descriptors stored in association with the reference feature vectors according to a machine learning model which applies a first stored weight to the vector comparison result number and a second stored weight to the semantic comparison result number and aggregates the weighted vector comparison result number and the weighted semantic comparison result number into an aggregate result value representing a degree of relevance of the respective descriptor to the query set of data entries, the ranking being in order of aggregate result value” which adds specifics in the selection of highest ranked descriptors based on the result of the vector and semantic comparisons. In particular, the aggregated value is generated by applying weight from a trained model to each of the comparison results, and then used in ranking the descriptors. These new limitations ties AI model training to the provision of a top n highest-ranked descriptors for reconciliation of the query set of data entries, the combination of which as recited in the entirety of claims 1, 12 and 13 overcomes the cited references. Hence the rejection of the claims under 35 USC 103 is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-13 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 12 and 13 recite:
“generating a value of each of the set of statistical characteristics for the query set of data entries, and outputting a query feature vector composed of the generated values of statistical characteristics;”
“executing vector comparisons between the query feature vector and the plurality of stored reference feature vectors, the result of each executed vector comparison being a number;”
“executing semantic comparisons between the query set descriptor and the descriptors stored in association with the reference feature vectors, respectively, the result of each executed semantic comparison being a number;”
“ranking the descriptors stored in association with the reference feature vectors, the ranking being in order of aggregate result value;”
“selecting a best match descriptor from among the descriptors stored in association with the reference feature vectors based on the ranking of the descriptors including” the determination of “a top n highest-ranked descriptors according to the ranking as selectable descriptors, and receiving an input selection of one of the selectable descriptors as the best match descriptor;”
the association of “a reconciled data storage unit in association with the selected best match descriptor,”
“monitoring, for each of a plurality of instances of query sets of data entries, the top n descriptors included as selectable descriptors, and the input selection from among the selectable descriptors,”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, “Mental Processes” grouping of abstract ideas. 
Claims 1, 12 and 13 further recite:
“a machine learning model which applies a first stored weight to the vector comparison result number and a second stored weight to the semantic comparison result number and aggregates the weighted vector comparison result number and the weighted semantic comparison result number into an aggregate result value representing a degree of relevance of the respective descriptor to the query set of data entries;” and 
“train the machine learning model, including: modifying the first stored weight and the second stored weight to maximize, for the monitored instances, a number of instances for which the descriptor ranked first in order of aggregate result value matches the input selection.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations, and fall within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application because:
The claims recite additional elements “a processor”, “a memory” and “a non-transitory computer readable medium” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims recite additional element of the steps of 
“storing a plurality of model sets of data entries, each model set of data entries being a plurality of data entries individually representing a property common to the model set of data entries, and being stored in association with a reference feature vector and a descriptor of the property, the reference feature vector comprising a value for each of a set of statistical characteristics representing the model set of data entries;”
“obtaining, from a data source, a query set of data entries;”
“obtaining, from the data source, a query set descriptor identifying a property represented by the query set of data entries;” 
“outputting a user interface comprising a top n highest-ranked descriptors” as determined above,
“receiving via the user interface an input”
and
“writing the query set of data entries” to the reconciled data storage unit associated with the selected best match descriptor above.
All of which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
Accordingly, claims 1, 12 and 13 are directed to an abstract idea.

Claims 1, 12 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a memory” and “a non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the extra solution activity of “storing…” “obtaining…” “obtaining…” “outputting…” “receiving…” and “writing…” simply appends well-understood, routine and conventional activities previously receiving or transmitting data over a network, presenting offers and gathering statistics, and storing and retrieving information in memory as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims 1, 12 and 13 are not patent eligible.

Regarding dependent claims 7-11 and 16: 
Claim 7 recites elements/limitations “wherein: each individual model set of data entries among the model sets of data entries is constrained to comprise data entries of a common data type, the common data type being one of plural supported data types; the query set of data entries is constrained to comprise data entries of a common data type, the common data type being one of the plural supported data types; the set of statistical characteristics for which values are included in each of the reference feature vectors is dependent upon the data type from the plural supported data types of the data entries comprising the respective model set of data entries; and the set of statistical characteristics for which values are included in the query feature vector is dependent upon the data type from the plural supported data types of the data entries comprising the query set of data entries; the plural supported data types being string, numeric, and numerical time-series” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the data types comprised in model sets of data entries and depended upon by the set of statistical characteristics.
Claim 8 recites elements/limitations “wherein the executed vector comparisons are between the query feature vector and each of the stored reference set of feature vectors, and the comparison comprises: a preprocessing step of comparing a data type of the set of data entries represented by the reference feature vector with a data type of the query set of data entries represented by the query feature vector, and when the data types are different based on the comparison of the preprocessing step, excluding the reference feature vector from vector comparison; and when the data types are the same, performing a vector comparison between the query feature vector and the reference feature vector to obtain a number representing the similarity between the compared feature vectors” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the conditions of the above vector comparisons.
Claim 9 recites elements/limitations “wherein the set of statistical characteristics for a set of data entries of the numeric type, comprises two or more from among the following: number of data entries; minimum value; maximum value; first quartile value; third quartile value; median value; mean; standard deviation; variance; most repeated data entry” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the data types depended upon by the set of statistical characteristics.
Claim 10 recites elements/limitations “wherein the set of statistical characteristics for a set of data entries of the string type, comprises two or more from among the following: number of data entries; alphabet of data entries; average number of characters per data entry; average number of white spaces per data entry; average number of full stops per data entry; average number of commas per data entry; average number of semicolons per data entry; most repeated data entry; longest common substring; percentage of unique entries; statistical metering based on string distances or other meters” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the set of statistical characteristics.
Claim 11 recites elements/limitations “wherein the set of statistical characteristics for a set of data entries being of the numerical time-series type, comprises two or more from among the following: number of data values; number of entries; minimum numerical value; maximum numerical value; first quartile numerical value; third quartile numerical value; median numerical value; mean of numerical values; standard deviation; variance; covariance; skewness; kurtosis; start date; end date” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the set of statistical characteristics. 
 “wherein the reconciled data storage unit to which the query set of data entries is written in association with the selected best match descriptor, is configured to store the query set of data entries in association with the selected best match descriptor, such that the query set of data entries is accessible to other computing devices via the selected best match descriptor” which further elaborates on the abstract idea identified above. Specifically the limitations elaborate on the determination of what is to be stored (query set of data entries in association with the selected best match descriptor). The storing of the determined data amounts to adding insignificant extra solution activity to the judicial exception, and simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, as identified above in the analysis of claim 1.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims 7-11 and 16 are not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTY KIM/
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169